DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 10 February 2021. Claims 1, 6, 12, 14-15, 17, 19, 21 and 31 have been amended. Claim 11 has been cancelled. No claims have been added. Therefore, claims 1-10 and 12-34 are presently pending in this application.
Drawings
The drawings were received on 10 February 2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forsell (2010/0211091 A1).
Regarding claim 1, in figures 2-8 Forsell discloses an ischemic recovery apparatus for simultaneous blood flow restriction and electrical muscle stimulation, comprising: a blood flow occluding element (cuff 101) for restricting blood flow to a target muscle (the blood flow occluding element 101 restricts blood flow to a target 
Regarding claim 15, in figures 2-8 Forsell A method for ischemic muscle training or recovery by simultaneous blood flow restriction and electrical muscle stimulation, comprising: (a) measuring a blood pressure of the user and recording systolic and diastolic blood pressure peaks (a pressure sensor 107 is included in a cuff 101 to measure resting systolic blood pressure, see paras. [0252] and [0256]); (b) occluding .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Caldarone (2011/0251635 A1) in view of Mayer (WO 2013/025481 A1), Naghavi et al. (2010/0105993 A1) and Fahey (2010/0004715 A1).
Regarding claim 1, in figure 1 Caldarone discloses an ischemic muscle training or recovery apparatus for blood flow restriction comprising: a blood flow occluding element (cuff 10) for restricting blood flow to a target muscle group in a user (the blood flow occluding element 10 is actuated to retract about the limb and underlying muscle group to occlude blood flow through the limb, see para. [0074]), and measuring resting systolic blood pressure (the blood flow occluding element 10 identifies systolic blood pressure during deflation, see para. [0075]); and a control unit (controller 14). 
Caldarone discloses blood flow restriction, see para. [0074], but does not disclose simultaneous blood flow restriction and electrical muscle stimulation; an electrical muscle stimulator comprising at least one electrode and a control unit which, upon activation, is effective to send low amplitude electric pulses through the target muscle or muscle group forcing the targeted muscle to contract while the blood flow is restricted.
In figure 1 Mayer teaches that a foot compression and electrical stimulation system has an electric pulse generator 130 in communication with four electrodes 131 which sends a controlled low amplitude electrical pulse to the limb of the user to contract muscle in that limb will simultaneously applying compression to the limb, see page 12, lines 13-26 and page 15, lines 8-11 and lines 17-19. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caldarone’s controller to provide simultaneous blood 
The modified Caldarone device discloses a pressure sensor 26 (of Caldarone), an ultrasonic sensor 28 and a pulse oximeter 30 configured to provide feedback to the blood flow occluding element (the pressure sensor 26 provides feedback regarding blood flow in the user, the ultrasonic sensor 28 senses Korotkoff signals to provide feedback for identifying when pressure in the system is low enough to allow blood flow, or high enough to occlude blood flow, and the pulse oximeter 30 confirms the cessation or reperfusion of blood flow in the user, the sensors 26/28/30 providing feedback to a controller, see fig. 1 and paras. [0089]-[0096] of Caldarone), but does not disclose a sensor configured to provide feedback to the blood flow occluding element and the electric muscle stimulator to facilitate pressure and timing parameters.
In figures 5A-5C Naghavi teaches a sensor 105 configured to provide feedback to the blood flow occluding elements 106 to facilitate pressure and timing parameters (the sensor 105 is a NIRS, Near Infrared Spectroscopy, sensor 105 to monitor tissue oxygenation and metabolism in the user, the sensor 105 providing feedback to a controller 102 to adjust the duration and frequency of the ischemic conditioning therapy provided by the attached stimulation elements 106, see paras. [0061]-[0062]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Caldarone controller and blood flow occluding element with the addition of a sensor to provide feedback to the blood flow occluding element to facilitate pressure and timing 
The modified Caldarone device does not disclose a sensor to provide feedback to the electrical muscle stimulator to adjust strength of stimulation by the electrical muscle stimulator.
In figures 1-4 Fahey teaches a sensor 103 to provide feedback to the electrical muscle stimulator 102/104 to adjust a strength of stimulation by the electrical muscle stimulator 102/104 (the sensor 103 is used to provide feedback to adjust the strength of stimulation provided by the electrical muscle stimulator 102/104, see paras. [0046]-[0053] and [0057]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Caldarone controller and electrical muscle stimulator with the addition of a sensor to provide feedback to the electrical muscle stimulator to adjust strength of stimulation by the electrical muscle stimulator as taught by Fahey to ensure to provide more accurate and effective stimulation to the target muscle, see para. [0017] of Fahey. 
Regarding claim 2, in figure 1 of Caldarone, the modified Caldarone device discloses that the blood flow occluding element 10 is an occluding cuff adapted to inflate to a pressure causing either full or partial occlusion of blood flow for a period of about 0.5 - 20 min (the blood flow occluding element 10 is a cuff to be wrapped around the user’s limb and actuated to fully occlude blood flow for a period of 5 minutes, see para. [0018] and [0078] of Caldarone), while the electrical muscle stimulator activates forcing 
Regarding claim 3, in figure 1 of Caldarone, the modified Caldarone device discloses that the control unit 14 comprises an air pump (the blood occluding element 10 inflated by an air pump, see para. [0082] of Caldarone), a computer (the control unit 14 is implemented on a host computer, see para. [0087] of Caldarone), and integration timing components (the control unit 14 includes a clock to show protocol time, see para. [0105] of Caldarone). The modified Caldarone device does not disclose a power source.
In figure 1 Mayer teaches that an electrical pulse generator 130 includes a rechargeable battery, see page 17, lines 1-4. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Caldarone control unit to be powered by a battery as taught by Mayer to allow the device to be portable and reusable.
Regarding claims 4 and 10, the modified Caldarone device does not disclose that the control unit further comprises a control panel with controls to adjust power to the apparatus, timing, duration and number of program cycles, pulse settings for electrical muscle stimulation, and occluding cuff intensity or that the control unit is adapted for user-control of the frequency, duration and intensity of the electric pulses.
In figure 1 Mayer teaches that the electric pulse generator 130 has inputs 124” to allow the user to adjust the voltage, current, pulse amplitude, wave form, pulse frequency, pulse duration, pulse intervals, stimulation duration of the electrodes, the interval timing of the compressive force, duration control of the compressive force, and the maximum pressure applied by the compressive force, see page 11, lines 30-32 and 
Regarding claim 5, the modified Caldarone device discloses that the occluding cuff 10 is an automated sphygmomanometer (the cuff 10 is a sphygmomanometer and when the therapy protocol is initiated the cuff 10 automatically inflates and deflates to determine the user’s systolic pressure, see para. [0072] and [0075] of Caldarone), and the control unit 14 is connected to the sphygmomanometer by an air hose operably connected to the air pump (the control unit 14 is shown to be connected to a connection port 18 on the sphygmomanometer via an air hose which is connected to the pump, see fig. 1 and para. [0079] of Caldarone), and electrical wiring configured to operate the sphygmomanometer (the control unit 14 is shown to be connected to the sphygmomanometer via connection port 18 and controls the sphygmomanometer using pressure readings from an electrically coupled pressure sensor 26, see fig. 1 and para. [0089] of Caldarone).
Regarding claim 6, the modified Caldarone device does not disclose that the electrode of the electrical muscle stimulator comprises a plurality of pairs of electrodes adapted for attachment or placement directly in contact with a cutaneous surface of the user's limb above the target muscle.

Regarding claim 8, the modified Caldarone device does not disclose that the occluding cuff and the at least one electrode are enclosed in a compression sleeve. 
In figure 7 Mayer teaches that a compression and stimulation system 100 may be integrated into a compression garment 160 which holds the compression and stimulation system’s components, see page 18, lines 3-14. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Caldarone cuff and electrode to be placed in a compression sleeve such as taught by Mayer to allow the device to treat deep vein thrombosis and facilitate athletic recovery, see page 18, lines 5-8 of Mayer.
Regarding claim 13, the modified Caldarone device discloses that the sensor 105 (of Naghavi) to measure tissue oxygen saturation (SmO2) using Near Infrared Spectroscopy (NIRS) and provide the feedback to the blood flow occluding element 106 (of Naghavi) and the electrical muscle stimulator and facilitate pressure and timing .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Caldarone, Mayer, Naghavi et al. and Fahey as applied to claim 1 above, and further in view of Fang et al. (2003/0014088 A1).
Regarding claim 7, the modified Caldarone reference does not disclose that the at least one electrode of the electrical muscle stimulator comprises a plurality of pairs of electrodes adapted for implantation for stimulation of the target muscle.
In figures 1a and 2 Fang teaches that a percutaneous intramuscular stimulation system has a pulse generator 10 which controls electrical pulse parameters sent from eight intramuscular electrodes 50 to a limb of the user, see para. [0042] and [0045]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Caldarone electrodes to be intramuscular electrodes as taught by Fang to avoid uncomfortable stimulation of adjacent non-target muscles, see para. [0007] of Fang.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Caldarone, Mayer, Naghavi et al. and Fahey as applied to claim 8 above, and further in view of Greennberg (2009/0287243 A1).
Regarding claim 9, the modified Caldarone device does not disclose that the compression sleeve is inflatable and adapted to apply a gradient of pressure which 
In figures 3A and 4 Greennberg teaches that that a counter-pulsation device for exercise includes an inflatable cuff 16 which are inflated to apply a pressure gradient along the width of the cuff to enhance venous blood flow to the push blood toward the heart, see para. [0040], [0079] and [0084]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Caldarone cuff to apply a gradient of pressure as taught by Greennberg to improve heart profusion in the user, see para. [0044] of Greennberg.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Caldarone, Mayer, Naghavi et al. and Fahey as applied to claim 1 above, and further in view of Fahey (2010/0057149 A1; hereinafter referred to as Fahey'149).
Regarding claim 12, the modified Greennberg device does not disclose that the electrodes are pre-arranged in pairs on sheets of material with adhesive for application to the skin, and with set distances between them on the sheets for specific muscle group placement.
In figure 1 Fahey'149 teaches that a neuromuscular electrical stimulation device has an array of electrodes 110 that are arranged in rows and columns on a thin flexible housing 120 using adhesive to adhere to the targeted muscle group of the user, see para. [0029], [0031] and [0035]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Caldarone electrodes to be prearranged in pairs on sheets of material with adhesive as taught by Fahey'149 to allow the electrodes to make good .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Caldarone, Mayer, Naghavi et al. and Fahey as applied to claim 13 above, and further in view of Myers (2012/0238846 A1).
Regarding claim 14, the modified Caldarone device does not disclose the step of adjusting pressured to the cuff based on a reduction of oxygen at the target muscle or muscle group.
Naghavi teaches adjusting pressured to the cuff based on a reduction of oxygen at a target muscle (if levels of oxygen are monitored as dropping significantly the controlling device changes or stops the ischemic therapy, see para. [0069]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Caldarone controller to adjust cuff pressure based on a reduction of oxygen at the muscle stimulation site as taught by Naghavi to allow the device to adjust the treatment provided to the user in order to prevent or minimize cell injury, see para. [0072] of Naghavi.
The modified Caldarone device does not disclose that the NIRS sensor is configured to measure oxyhemoglobin saturation.
In figure 1 Myers teaches that a system for analyzing data for tissue oxygenation has a blood pressure device 12 with restriction means 18 controlled by a control module 16 monitoring a NIRS sensor 14 to determine the amount of oxygenated hemoglobin in tissue and adjust pressure based on a ratio of oxygenated hemoglobin in the tissue, see para. [0016], [0020] and [0052]. Therefore, it would have been obvious to one of .
Claims 15-18, 20-21, 23, 25, 28, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Leschinsky (2010/0324429 A1) and further in view of Mayer (WO 2013/025481 A1), Naghavi et al. (2010/0105993 A1) and Fahey (2010/0004715 A1).
Regarding claim 15, in figures 4-5 Leschinsky discloses a method for ischemic muscle training or recovery by blood flow restriction, comprising: measuring a blood pressure of the user and recording systolic and diastolic blood pressure peaks (a cuff 110 is placed on the user to occlude blood flow to the limb of the user and the user uses inputs 124, which include a systole and diastole button, to measure and record systolic and diastolic blood pressure, see paras. [0048] and [0076]); occluding blood flow to a target muscle or muscle group in the user and maintaining a blood flow occlusion for a period of time (the cuff 110 is inflated to maintain the occlusion of blood flow periodically, see para. [0046]); ceasing the blood flow occlusion for a rest period (the cuff is deflated to cease occlusion during a reperfusion period of 5 minutes, see para. [0036] and [0055]); and wherein the occluding blood flow step is carried out for a determined number of cycles (the occlusion step is repeated for 3-4 cycles for muscle therapy, see para. [0005] and [0036]). 
Leschinsky discloses applying blood flow restriction, see para. [0046], lines 1-11, but does not disclose simultaneously applying electrical muscle stimulation to one or 
In figure 1 Mayer teaches that a foot compression and electrical stimulation system has an electric pulse generator 130 in communication with four electrodes 131, placed distal to a pressure applying device 112, which sends a controlled low amplitude electrical pulse to the limb of the user to contract muscle in that limb during compression and withdraws the electrical pulses when the pressure applying device 112 is retracted for a rest period of up to 1 minute, see page 12, lines 13-26 and page 13, lines 13-18 and page 15, lines 8-11 and lines 17-19 and page 20, lines 17-19 and page 25, lines 11-25. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leschinsky’s controller to simultaneously apply blood flow restriction and electrical muscle stimulation with the addition of an electrical muscle stimulator comprising an electrode and control unit as taught by Mayer to provide athletic recovery and wound recovery to user, see page 2, lines 4-9 of Mayer.
The modified Leschinsky method discloses a pressure sensor 190 (of Leschinsky) configured to provide feedback to the blood flow occluding element 110 (the pressure sensor 190 provides feedback regarding pressure in the cuff 110, the pressure sensor 109 providing feedback to a controller 150, see fig. 4 and paras. [0064]-[0067] of Leschinsky), but does not disclose the step of providing feedback to the 
In figures 5A-5C Naghavi teaches a sensor 105 configured to provide feedback to the blood flow occluding elements 106 to facilitate pressure and timing parameters (the sensor 105 is a NIRS, Near Infrared Spectroscopy, sensor 105 to monitor tissue oxygenation and metabolism in the user, the sensor 105 providing feedback to a controller 102 to adjust the duration and frequency of the ischemic conditioning therapy provided by the stimulation elements 106, see paras. [0061]-[0062]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Leschinsky controller with the addition of a sensor providing feedback to the blood flow occlusion and electrical muscle stimulator to facilitate pressure and timing parameters as taught by Naghavi to prevent tissue damage to the user during treatment, see para. [0062] of Naghavi.
The modified Leschinsky method does not disclose the step of adjusting strength of the electrical muscle stimulation parameters and to adjust strength of stimulation by the electrical muscle stimulator.
In figures 1-4 Fahey teaches a sensor 103 to provide feedback to the electrical muscle stimulator 102/104 to adjust a strength of stimulation by the electrical muscle stimulator 102/104 (the sensor 103 is used to provide feedback to adjust the strength of stimulation provided by the electrical muscle stimulator 102/104, see paras. [0046]-[0053] and [0057]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Leschinsky controller with the addition of a sensor to provide feedback to the electrical 
Regarding claim 16, the modified Leschinsky method discloses that the blood pressure of the user is measured automatically or manually (blood pressure is measured automatically after the user pushes a start button, see fig. 4 and paras. [0037] and [0050] of Leschinsky).
Regarding claim 17, the modified Leschinsky method discloses that values of the systolic blood pressure and diastolic blood pressure peaks are recorded automatically (a control unit 120 has inputs 124 with the systole and diastole buttons which record the systolic and diastolic blood pressures of the user automatically after the buttons are actuated to measure the systolic and diastolic blood pressure in the user, see fig. 4 and para. [0076] of Leschinsky).
Regarding claim 18, the modified Leschinsky method discloses that tissue oxygen saturation (SmO2) is measured using the Near Infrared Spectroscopy (NIRS) sensor 105 (of Naghavi) and provide the feedback to the blood flow occlusion and muscle stimulation and facilitate pressure and timing parameters (the NIRS sensor 105 is used to monitor tissue oxygenation and metabolism in the user with the NIRS sensor 105 providing feedback to the controller 102 to adjust the duration and frequency of the ischemic conditioning therapy provided by the blood occluding cuffs 106, see para. [0061] and [0062] of Naghavi).
Regarding claim 20, the modified Leschinsky method discloses that the blood flow is restricted using an occluding cuff 110, and inflating the occluding cuff to a 
Regarding claim 21, the modified Leschinsky method does not disclose that the desired pressure is effective for complete occlusion of the blood flow, and the desired pressure exceeds the systolic blood pressure.
In an alternate embodiment shown in figure 6, Leschinsky teaches that the cuff 210 may be inflated to a desired pressure exceeds the measured systolic blood pressure, see para. [0081]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Leschinsky controller to inflate the cuff to a pressure exceeding systolic blood pressure for complete occlusion of blood flow as taught by an alternate embodiment of Leschinsky to allow the controller to measure blood pressure in subjects with weak or difficult to detect pulsations, see para. [0081] of Leschinsky.
Regarding claim 23, the modified Leschinsky method does not disclose that the pressure is effective for partial blood flow restriction, and the pressure is at a pressure value between the diastolic and systolic blood pressures.
In an alternate embodiment shown in figure 6, Leschinsky teaches that the cuff 210 may be deflated to a pressure between the measured systolic and diastolic blood pressure of the user for partial blood flow restriction, see para. [0082]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Leschinsky controller with to deflate the cuff to a pressure between diastolic and systolic blood pressure for partial 
Regarding claim 25, the modified Leschinsky method discloses that the application of electrical muscle stimulation is controlled by the user (the user actuates the electric pulse generator 130 to vary the pulse intensity of the device for a lesser or greater muscle contraction, see page 14, lines 8-21 of Mayer).
Regarding claim 28, the modified Leschinsky method discloses that the number of cycles ranges from 1 to 100, and a program of cycles is repeated up to 10 times (the method is applied for 3-4 cycles and may be repeated as many times as necessary, see para. [0036] and [0074] of Leschinsky).
Regarding claim 32, the modified Leschinsky method discloses that the ischemic muscle training or recovery method aids recovery from sport-specific workouts and resistance training (the method is used to improve athletic recovery rate after a workout, see page 18, lines 24-32 and page 19, lines 1-20 of Mayer).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Leschinsky, Mayer, Naghavi et al. and Fahey as applied to claim 18 above, and further in view of Myers (2012/0238846 A1).
Regarding claim 19, the modified Leschinsky device teaches adjusting pressured to the cuff based on a reduction of oxygen at the target muscle (if levels of oxygen are monitored as dropping significantly the controlling device changes or stops the ischemic therapy, see para. [0069] of Naghavi), but does not disclose that the NRS sensor is configured to measure oxyhemoglobin saturation.
.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Leschinsky, Mayer, Naghavi et al. and Fahey as applied to claim 21 above, and further in view of Greennberg (2009/0287243 A1).
Regarding claim 22, the modified Leschinsky method does not disclose that the occluding cuff is inflated to between 140-220 mm Hg.
In figures 3A and 4 Greennberg teaches that that a counter-pulsation device for exercise includes an inflatable cuff 16 which are inflated to apply a pressure of 160 mmHg, see para. [0085]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Leschinsky controller to be inflated to a pressure of 160 mmHg as taught by Greennberg to allow blood to flow to working muscles during an exercise, and prevent the increase in systolic blood pressure, see para. [0085] of Greennberg.  
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Leschinsky, Mayer and Naghavi et al. and Fahey (‘715) as applied to claim 20 above, and further in view of Fahey (2010/0057149 A1; hereinafter referred to as Fahey’149).
Regarding claim 24, the modified Leschinsky method does not disclose that the pressure is maintained for about 15 to 120 seconds before the electrical muscle stimulation is applied.
In figure 1 Fahey’149 teaches that a neuromuscular electrical stimulation device has pressure generating cuffs 1110 that apply a compressive force for 15 seconds before electrical stimulation from a stimulation pad 1120 is applied, see para. [0098]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Leschinsky controller to maintain pressure for 15 seconds before electrical muscle stimulation is applied as taught by Fahey’149 to remove excess fluid from the area of the limb before stimulation to treat persons with tissue edema, see paras. [0009] and [0098] of Fahey’149.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Leschinsky, Mayer, Naghavi et al. and Fahey as applied to claim 15 above, and further in view of Riddle et al. (2013/0304176 A1).
Regarding claim 26, the modified Leschinsky method does not disclose that applying electrical stimulation step is carried out for a period of from 1 to 10 minutes.
In figure 1 Riddle teaches that a muscle stimulation device has electrodes which are applied for a period of 5 minutes, see para. [0027]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Leschinsky controller to maintain stimulation for .
Claims 27 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Leschinsky, Mayer, Naghavi et al. and Fahey as applied to claim 15 above, and further in view of Caldarone (2011/0251635 A1).
Regarding claim 27, the modified Leschinsky method does not teach that the rest period of step (e) is carried out for a period of from 0.5 to 5 seconds.
In figure 1 Caldarone teaches that an ischemic conditioning system deflates a cuff 10 to provide a reperfusion duration of five seconds where cuff pressure is released to restore blood flow to the user, see para. [0102]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Leschinsky controller to provide a rest period of 0.5 to 5 seconds as taught by Caldarone to maintain a constant ischemic therapy while still allowing blood to flow back to the limb.
Regarding claims 33-34, the modified Leschinsky method does not teach that the user has an injury, and the ischemic muscle training or recovery method aids recovery from the injury or that the user is a patient with reduced mobility, and the ischemic muscle training or recovery method is used for introducing exercise and strengthening the patient's muscles or muscle groups. 
In figure 1 Caldarone teaches that an ischemic conditioning system is used to treat users with an injury by providing ischemic therapy in order to reduce and introduce exercise to the injured limb of the user (users with injury’s generally have reduced mobility and providing an ischemic conditioning therapy to a limb would contract and . 
Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Leschinsky, Mayer, Naghavi et al. and Fahey as applied to claim 15 above, and further in view of Fang et al. (2003/0014088 A1).
Regarding claim 29-30, the modified Leschinsky method does not teach that the electrical muscle stimulation is applied in patterns which affect antagonistic muscles alternatively or simultaneously or that the electrical muscle stimulation is focused on a specific muscle group, effective to cause an overloading stimulus to all segments of the muscle.
In figure 4 Fang teaches that intramuscular electrodes 50 are used to treat alternate muscles of the muscle group on the limb of the user using offset stimulation profiles administered by attaching the intramuscular electrodes 50 to different muscles of the muscle group, (the stimulation is applied to specific muscles by placing the electrodes 50 in different areas of the muscle and modulate the stimulation supplied by the electrodes 50 to balance against antagonist activity from the muscle group, see paras. [0046]-[0048]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Leschinsky controller to apply the electrical muscle stimulation in patterns to .
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Leschinsky, Mayer, Naghavi et al. and Fahey as applied to claim 15 above, and further in view of Beaven et al (“Intermittent lower limb occlusion enhances recovery after strenuous exercise”, 2012, hereinafter referred to as “Beaven”).
Regarding claim 31, the modified Leschinsky method does not teach that the ischemic muscle training or recovery method reduces an incidence of overtraining and injury through exercise.
Beaven teaches that vascular occlusion followed by reperfusion provides a protective mechanism that acts to mitigate future cell injury in a user, see page 1, lines 5-7. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the modified Leschinsky method reduce the incidence of overtraining and injury through exercise as taught by Beaven to enhance the user’s exercise performance, see page 1, lines 6-7 of Beaven.
Response to Arguments
Applicant's arguments filed 10 have been fully considered but they are not persuasive. 
On page 16, the applicant argues:
“Contrary to the position presented by the Examiner, however, it is again respectfully submitted that there are clear and unexpected advantages to providing simultaneous blood flow restriction and electrical muscle stimulation as described in the 
However, both Caldarone and Leschinsky disclose treating a user using blood flow restriction to a limb to treat a user who has experienced severe bodily injury or wounding (see paras. [0002]-[0003] and para. [0074] of Caldarone and paras. [0006] and [0046] of Leschinsky) and Mayer teaches the additional application of electrical muscle stimulation whilst applying compression to a user’s limb to provide wound care and recovery (see page 2, lines 4-9 of Mayer). As the simultaneous application of both compression and electrical muscle stimulation assist a user in muscle recovery, it would have been obvious to modify both Caldarone and Leschinsky with the teachings of Meyer as Meyer is relied on to improve on the compression therapy of Caldarone and 
Further, the therapeutic application of blood flow restriction and electrical muscle stimulation is well known to strength and train the muscle of a user. Fahey (2010/0057149 A1; hereinafter referred to as Fahey’149) discloses the therapeutic application of neuromuscular electrical stimulation (NMES) to preserve muscle strength in immobilized persons, see para. [0011] of Fahey’149, with Fahey’149 further disclosing that said system may be improved with the addition of a pressure applying pad, see para. [0010] of Fahey’149. Nakajima et al. (2011/0125036 A1) discloses the method of applying compressive stimulation, to restrict blood flow, to the muscle of the user to train the muscle, see paras. [0003] and [0011]-[0013] of Nakajima. Shipley et al. (2009/0036938 A1) discloses that counter pulsation compressive muscle stimulation therapy produces a training effect for the patient that mimics physical exercise, see para. [0007] of Shipley. Therefore it is well known within the art that the application of both compressive and electrical muscle stimulation therapy is beneficial in training and strengthening the muscle of the user. Both compression therapy and electrical muscle stimulation therapy are used to train and strengthen muscle, either alone or in combination with each other, and therefore the addition of electrical muscle stimulation, .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tay et al. (RE 40863 E) is cited to show a device provides electrical and compression to a limb. 
Graβl (8,361,107 B2) is cited to show a sphygmomanometer for blood vessel.
Herbst (2002/0143365 A1) is cited to show an electrical muscle stimulator receiving feedback from a sensor to adjust stimulation timing and parameters.
Allen et al. (2013/0296922 A1) is cited to show a device provides electrical and compression to a limb.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555.  The examiner can normally be reached on M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        

/TU A VO/Primary Examiner, Art Unit 3785